UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6138



FREDDY L. WAMBACH,

                                              Plaintiff - Appellant,

          versus


HARRY ALLSBROOK; MR. SPENCE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-96-361-5-BO)


Submitted:   September 25, 1997           Decided:   October 20, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Freddy L. Wambach, Appellant Pro Se. Neil Clark Dalton, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on December 9, 1996.

Appellant's notice of appeal was filed on January 17, 1997, which

is beyond the thirty-day appeal period. Appellant's failure to note

a timely appeal* or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant's appeal. We therefore dismiss the appeal. We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.

                                                         DISMISSED



   * For the purposes of this appeal, we assume that the date
Appellant wrote on the notice of appeal is the earliest date it
would have been submitted to prison authorities. See Houston v.
Lack, 487 U.S. 266 (1988).

                                  2
3